DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 13 the phrase “rough walls” renders the claim vague and indefinite since the
word “rough” is a relative term, which has not been definite in the specification, i.e., what would
be considered rough? The roughness levels has not been defined and thus the metes and bounds
of patent protection cannot be ascertained. This is the same rejection as in the previous prior art. The reason for maintaining the rejection would be explained in the examiner’s response to arguments below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-6, 8 and 10-20 are rejected under 35 USC §103 over Lee et al., (hereafter Lee), EP 2971347 B1as evidenced by any of Applicants Admission of Prior ART, (hereafter AAPA) and Gabe et al., (hereafter Gane), US Patent Application Publication No. 2012/0107480 A1.  This rejection is set forth in the prior Office action mailed on  November 19, 2021.
Response to Arguments1
Applicant's arguments filed February 11, 2022 with regard to the 112 rejection of claim 13 and the 103 rejection Over lee et al., in view of Gane and AAPA have been fully considered but they are not persuasive.
With regard to the roughness of the wall, applicants argue that one of ordinary skill in the art would know what roughness would decrease the velocity at the wall. The arguments are not convincing, for mainly two reasons: 1) it seems that any wall would decrease the speed of the fluid, even considering slipping condition at the boundary, at the viscosity of such fluid and the wall being stationary, which is assumed to be, and 2) It seems also that to obtain the argued benefits the reduction of the speed must be within certain range, corresponding to certain roughness of the walls which has not been defined and this makes the claim omnibus since it covers all the possible reduction, even infinitesimal reductions.
	With regard to the 103 rejection, applicants argue that the cited references do not teach the addition of the fluidized MFC to the now defined stock, at the time lapse as now claimed and argue that said addition as claimed gives unexpected results. The examiner agrees that the main reference, Lee, does not teach the addition at of the MFC to a papermaking stock at the time claimed, but choosing the addition time is within the level of ordinary skill in the art depending on particular need, e.g., production time, and considered obvious absent a showing of unexpected results. While there is evidence of unexpected results in the use of high shearing, i.e., above 500 1/s (which the cited reference teaches), shown by the examples and comparative example, there is no evidence that the same results can be obtained just by adding the fluidized MFC at the claimed time range and therefore, the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748      
                                                                                                                                                                                                  JAF


    
        
            
    

    
        1 Rejections and/or Objection not explicitly treated have been withdrawn in view of applicants’ arguments and/or amendment.